       Case 3:19-cv-00188-MMD-CLB Document 44 Filed 02/09/21 Page 1 of 2




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      ARTHUR LEE GARRISON,
4                                                       3:19-cv-0188-MMD-CLB
                                    Plaintiffs,
5         v.
                                                        ORDER
6      WOOD, et al.,
7
                                 Defendants.
8

9           Plaintiff’s motion (ECF No. 38) which the defendants have construed as a motion to
10   enforce settlement agreement is DENIED. The defendants have shown in their response
11   that they have complied with the settlement agreement (ECF No. 39). If plaintiff believes that
12   a breach of contract has occurred, he may choose to file an action in state court. Kokkonen
13   v. Guardian Life Ins. Co. of America, 511 U.S. 375 (1994).
14          In Kokkonen, the Supreme Court held that federal courts do not have inherent or
15   ancillary jurisdiction to enforce a settlement agreement merely because the subject of the

16   settlement was a federal lawsuit. Id. at 381. The Court stated that ancillary jurisdiction is

17   general permissible under two circumstances: A(1) to permit disposition by a single court of

18   claims that are, in varying respects and degrees, factually interdependent; and (2) to enable

19   a court to function successfully, that is, to manage its proceedings, vindicate its authority,

20   and effectuate its decrees.@     Id. at 379-80 (internal citations omitted).    As to the first
     circumstance, the Court found that it would not be particularly efficient for a federal court to
21
     exercise jurisdiction over what is essentially a breach of contract claim because the facts
22
     underlying the breach of a settlement agreement Ahave nothing to do with@ the facts of the
23
     underlying case. Id. at 380.
24
            As to the second circumstance, the Court held that a federal court has ancillary
25
     jurisdiction to enforce a settlement agreement Aif the parties= obligation to comply with the
26
     terms of the settlement agreement had been made part of the order of dismissal B either by
27

28

                                                    1
       Case 3:19-cv-00188-MMD-CLB Document 44 Filed 02/09/21 Page 2 of 2




1    separate provision (such as a provision Aretaining jurisdiction@ over the settlement

2    agreement) or by incorporating the terms of the settlement agreement into the order.@ Id. at

3    381. Jurisdiction exists in such a case because a breach of the settlement agreement

4    violates a court order. Mallard Automotive Group Ltd. v. United States, 343 F.Supp.2d 949,

5    955 (D. Nev. 2004) citing Kokkonen, 511 U.S. at 375. If the federal court has no independent

6    jurisdiction over the settlement agreement, and absent making the settlement agreement part
     of the dismissal order, enforcement of the agreement is for the state courts. Mallard, 343
7
     F.Supp.2d at 955.
8
           Defendants’ motion to seal Exhibits 1 and 2 which are plaintiff’s medical records (ECF
9
     No. 40) is GRANTED.
10
           DATED: February 9, 2021.
11

12
                                              ______________________________________
13                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  2
